                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                           CRIMINAL FILE NO.
         v.                                1:16-CR-145-12-TWT
 PERRY GREEN
 also known as
 Lucky,
   Defendant.


                                     ORDER

      This is a criminal RICO action. It is before the Court on the Report and

Recommendation [Doc. 1157] of the Magistrate Judge recommending denying the

Defendant’s Motion for Bill of Particulars [Doc. 742] and denying the Defendant’s

Motion for Severance [Doc. 744]. No objections to the Report and Recommendation

have been filed. The Court approves and adopts the Report and Recommendation as

the judgment of the Court. The Defendant’s Motion for Bill of Particulars [Doc. 742]

and the Defendant’s Motion for Severance [Doc. 744] are DENIED.
         SO ORDERED, this 15 day of October, 2018.



                                          /s/Thomas W. Thrash
                                          THOMAS W. THRASH, JR.
                                          United States District Judge




T:\ORDERS\USA\16\16cr145-12\r&r1157.wpd           -2-
